IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 5, 2009

                                     No. 09-40489                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



DANNY ALLEN

                                                   Plaintiff - Appellant
v.

COUNTY OF GALVESTON, TEXAS; GEAN LEONARD, Galveston County
Sheriff

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:07-CV-341


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Plaintiff Danny Allen claims that he was terminated from his job with the
Galveston County Sheriff’s Office because he is African-American. The district
court granted summary judgment in the defendants’ favor on the basis that
Allen had failed to timely file a charge of employment discrimination with the
Equal Employment Opportunity Commission (EEOC). The court held, in the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-40489

alternative, that Allen had failed to establish a prima facie case of
discrimination and that the County had legitimate, nondiscriminatory reasons
for terminating Allen. We affirm the district court’s grant of summary judgment
because Allen failed to timely file a charge with the EEOC.
      We review the district court’s grant of summary judgment de novo.
Settlement Funding, LLC v. TransAmerica Occidental Life Ins. Co., 555 F.3d
422, 424 (5th Cir. 2009). Summary judgment is appropriate when “there is no
genuine issue as to any material fact and . . . the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(c).
      A Title VII plaintiff in Texas must file a charge of discrimination with the
EEOC within 300 days after learning of the unlawful employment practice that
is alleged. Huckabay v. Moore, 142 F.3d 233, 238 (5th Cir. 1998); 42 U.S.C. §
2000e-5(e)(1). This limitation period is not tolled by the pendency of a grievance
or other review process that may take place after the employee is informed of the
adverse employment decision. Delaware State College v. Ricks, 449 U.S. 250,
261 (1980). The date when the employee receives notice of termination, and not
the final date of employment, is the date from which the limitation period begins
to run. Elliott v. Group Medical & Surgical Serv., 714 F.2d 556, 563 (5th Cir.
1983).
      Allen filed his charge with the EEOC on May 17, 2006. According to the
County, he was given notice of termination on July 6, 2005. Because May 17,
2006, was 316 days after July 6, 2005, Allen did not file his charge within the
300-day limitation period if he was given notice on July 6, 2005. But Allen
contends that he was only given notice on July 27, 2005. If that were the correct
date, then Allen would have filed his charge within the limitation period.
      The district court did not err in concluding that there was no genuine issue
of material fact as to whether Allen was given notice of termination on July 6,
2005. The record includes a form dated July 6, 2005, informing Allen of his

                                        2
                                 No. 09-40489

termination, which bears Allen’s signature. The record also includes a different
form dated July 27, 2005, also informing Allen of his termination, also bearing
Allen’s signature. Allen claims that the date of July 6 is merely a typographical
error which was corrected by the July 27 form. But the record shows that the
two different notices of termination resulted from two different investigations
into separate allegations of misconduct by Allen. Allen’s bare assertion that the
July 6 date was a typographical error is not enough to create a genuine issue of
material fact. “Summary judgment is appropriate where critical evidence is so
weak or tenuous on an essential fact that it could not support a judgment in
favor of the nonmovant, or where it is so overwhelming that it mandates
judgment in favor of the movant.” Armstrong v. City of Dallas, 997 F.2d 62, 67
(5th Cir. 1993).
      The judgment of the district court is AFFIRMED.




                                       3